Case: 12-15210   Date Filed: 05/20/2013   Page: 1 of 6


                                                    [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-15210
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 6:12-cv-00148-GKS-KRS



DAVID GOLDSTEIN,
MARION GOLDSTEIN, spouse,

                                                    Plaintiffs - Appellants,

                                 versus

HARD ROCK CAFE INTERNATIONAL (USA), INC.,
PALACE HOLDING, S.A. DE C.V.,
PALACE RESERVATIONS, S.A. DE C.V.,
d.b.a. Palace Resorts,
PALACE RESORTS TRAVEL, INC.,
INVERSIONES ZAHENA, S.A.,
HOLDING INTERNACIONAL, S.A. DE C.V.,
d.b.a. Hard Rock Hotel & Casino Punta Cana,

                                                    Defendants - Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                            (May 20, 2013)
                 Case: 12-15210        Date Filed: 05/20/2013       Page: 2 of 6


Before HULL, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

       David and Marion Goldstein filed suit in the Middle District of Florida

against Hard Rock Cafe International (USA), Inc.; Palace Holding, S.A. de C.V.;

Palace Reservations, S.A. de C.V.; Palace Resorts Travel, Inc.; Inversiones

Zahena, S.A.; and Holding Internacional, S.A. de C.V., (collectively, the

defendants) based on injuries they sustained as a result of David Goldstein’s slip-

and-fall in the Dominican Republic.1 The district court granted the defendants’

motion to dismiss based on forum non conveniens so that the case could be tried in

the Dominican Republic. After thorough review, we affirm.

       David Goldstein slipped and fell on a walkway at the Hard Rock Hotel &

Casino Punta Cana (the Resort) in the Dominican Republic while a guest there.

The Goldsteins sued the defendants — who owned, operated, and managed the

Resort — for negligence, seeking damages for David Goldstein’s resulting injuries,

which necessitated knee-replacement surgery, and for Marion Goldstein’s

subsequent loss of consortium. The defendants filed a motion to dismiss based on

forum non conveniens, arguing that the suit should be tried in the Dominican

Republic. The district court granted the motion — on the condition that the

1
  We grant the Goldsteins’ unopposed motion to amend the complaint to reflect the places of
incorporation and principal places of business of each of the defendants. See 28 U.S.C. § 1653.
There is complete diversity of citizenship and, thus, the district court had jurisdiction. 28 U.S.C.
§ 1332.
                                                 2
               Case: 12-15210     Date Filed: 05/20/2013     Page: 3 of 6


defendants submit to the jurisdiction of a Dominican court, waive any statute of

limitations defense, and make witnesses and evidence available to the Goldsteins

— finding that the Dominican Republic was an available and adequate alternative

forum and the balance of private and public interest factors weighed heavily in

favor of dismissal. This is the Goldsteins’ appeal.

      We review the district court’s decision to dismiss a suit based on forum non

conveniens for an abuse of discretion. SME Racks, Inc. v. Sistemas Mecanicos

Para Electronica, S.A., 382 F.3d 1097, 1100 (11th Cir. 2004). “[W]here the court

has considered all relevant public and private interest factors, and where its

balancing of these factors is reasonable, its decision deserves substantial

deference.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257 (1981). To obtain

dismissal based on the inconvenience of the forum, defendants must “demonstrate

that (1) an adequate alternative forum is available, (2) the public and private

factors weigh in favor of dismissal, and (3) the plaintiff[s] can reinstate [their] suit

in the alternative forum without undue inconvenience or prejudice.” Leon v.

Millon Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001). The Goldsteins do not

dispute that the Dominican Republic is an adequate alternative forum where they

may reinstate their suit, but they argue the district court abused its discretion in

dismissing their suit because it erroneously weighed the public and private factors.




                                            3
              Case: 12-15210      Date Filed: 05/20/2013   Page: 4 of 6


      “[W]ith regard to the weighing of the private interests, the plaintiffs’ choice

of forum should rarely be disturbed unless the balance is strongly in favor of the

defendant.” SME Racks, Inc., 382 F.3d at 1101 (internal quotation marks omitted).

Relevant private factors include the “relative ease of access to sources of proof;

availability of compulsory process for attendance of unwilling, and the cost of

obtaining attendance of willing, witnesses; . . . and all other practical problems that

make trial of a case easy, expeditious and inexpensive.” Piper Aircraft Co., 454

U.S. at 241 n.6 (internal quotation marks omitted).

        The record supports the district court’s conclusion that the private factors

strongly support dismissal. Two doctors who treated David Goldstein shortly after

he fell cannot be compelled to testify in a U.S. court because they reside in the

Dominican Republic and are not employed by the defendants. See United States v.

Drogoul, 1 F.3d 1546, 1553 (11th Cir. 1993) (citing 28 U.S.C. § 1783). Six other

potential witnesses reside in the Dominican Republic, although the Goldsteins

identified four potential witnesses who reside in the U.S. The district court

reasonably found that access to the witnesses in the Dominican Republic was more

important. The Goldsteins’ witnesses could only testify to the fall they witnessed,

which would likely be duplicative of David Goldstein’s testimony. The witnesses

in the Dominican Republic, on the other hand, are likely the only potential

witnesses who could testify to the maintenance history of the walkway area where


                                           4
               Case: 12-15210     Date Filed: 05/20/2013    Page: 5 of 6


Goldstein fell. The district court also found that documentary evidence is located

in the Dominican Republic, including the two doctors’ medical records which

cannot be subpoenaed from third-parties in the Dominican Republic.

      The Goldsteins argue that the district court erroneously balanced the private

factors because it failed to consider the presumption in favor of a plaintiff’s forum

choice. The district court, however, explicitly stated that it “analyze[d] the private

interest factors in light of the presumption in favor of the Plaintiffs’ choice of

forum” and concluded that “the balance of the private interest factors . . .

outweighs the presumption for the Plaintiffs’ choice of forum.” The Goldsteins

also contend the district court failed to consider the financial hardship they would

suffer if they were required to bring suit in the Dominican Republic. But they do

not refute the district court’s conclusion that, because the Goldsteins’ witnesses

reside in New Jersey and would have to travel either to Florida or the Dominican

Republic for this suit, there would be little difference between travel costs and

inconveniences regardless of which forum was chosen.

      The record also supports the district court’s conclusion that the public

factors weigh in favor of dismissal. Relevant public factors include “the local

interest in having localized controversies decided at home; the interest in having

the trial of a diversity case in a forum that is at home with the law that must govern

the action; the avoidance of unnecessary problems in conflict of laws, or in the


                                           5
                 Case: 12-15210         Date Filed: 05/20/2013         Page: 6 of 6


application of foreign law; and the unfairness of burdening citizens in an unrelated

forum with jury duty.” Piper Aircraft Co., 454 U.S. at 241 n.6 (internal quotation

marks omitted).

        Although they do not concede the point, the Goldsteins do not seriously

contest the district court’s well-reasoned conclusion that Dominican law would

probably apply. A Florida district court likely is not “at home” with Dominican

law, nor would a jury be familiar with applying this foreign law. And because the

slip-and-fall happened in the Dominican Republic, the district court correctly

considered the Dominican Republic’s significant interest in deciding a controversy

arising from occurrences on its own soil. 2

        The district court considered and reasonably balanced the relevant public

and private interest factors. Thus, the court did not abuse its discretion in

dismissing this case based on forum non conveniens.

        AFFIRMED.




2
  The Goldsteins argue that the district court erred by not considering the U.S. interest in
providing a forum for U.S. citizen plaintiffs in its public-factor analysis. In its private-factor
analysis, the district court found that “the balance of the private interest factors . . . outweighs the
presumption for the Plaintiffs’ choice of forum.” Although we have indicated that the U.S.
interest in providing a forum for its citizens is a factor that should be considered when weighing
the public factors, we have never held that a district court abuses its discretion by failing to
discuss that factor in the public-factor analysis. See SME Racks, Inc., 382 F.3d at 1104. And the
Goldsteins have not demonstrated how express consideration of that factor again after careful
consideration in the private-factor analysis would change the result of the public-factor analysis.
                                                   6